Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant asserts that claims 1-20 are readable on the elected embodiment of the handbag in fig. 5-6 with the pocket construction in figs. 8-10 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  the collapsed position of the pocket, the dimension of the length, width and the depth of the pocket in claim 1, a first pocket in claim 1 along with a second pocket that is disposed within the bag cavity and coupled to another fixed surface within the bag cavity by a single seam in claim 2.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
It is unclear what comprises the collapsed position of the pocket.  Also what dimension comprises the length, the width and the depth in the expanded and collapsed positions. 
Claim 6 depends on claim 4 with the limitation “the sheet material having a stiffness that is greater than a stiffness of the covering material” recites material including metal, cardboard which are stiffer than the disclosed material of the cover material fabric, leather, or vinyl rendering the claim contradictory and indefinite.  
Regarding claim 18, the “sufficiently stiff” is relative rendering the claim indefinite.  Also note the sheet material is broad and not encompassed by said recitation.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks (2710036).  Marks teaches a bag in fig. 1 having at least one bag side wall, wherein the at least one bag side wall at least partially defines a bag cavity, and a first edge of the at least one bag side wall at least partially defines an opening to the bag cavity at the zipper 23, at least one pocket 32/33 disposed within the bag cavity and fixedly coupled to a fixed surface within the bag cavity, the pocket comprising at least one pocket side wall having a first edge (closer to the opening) and a second edge (near the bottom)  that is opposite the first edge along a longitudinal axis of the pocket, wherein the at least one pocket side wall at least partially defines a pocket cavity, the first edge of the pocket side wall at least partially defines an opening to the pocket cavity, and the second edge of the pocket side wall at least partially defines a closed end of the pocket cavity, wherein: the first edge of the pocket side wall is closer to the bag opening than the second edge of the pocket side wall, the pocket is expandable and collapsible (Note that the specification does not defines what meant being collapsible ), a length of the pocket as measured in the direction of the pocket longitudinal axis is greater than a greatest width and/or depth of the pocket when expanded, wherein the width and depth are measured in directions perpendicular to the longitudinal axis and in the same plane, and wherein the width and depth of the pocket are less than a width and a depth of the bag, respectively, and the pocket is coupled to the fixed surface by a single seam at 17 extending substantially parallel to the longitudinal axis of the pocket and the closed end of the pocket is not coupled to the fixed surface such that the pocket is hingedly coupled to the fixed surface via the single seam.  
(18) Also secured in the side seams 17 are two pockets 32 and 33, note Figs. 3 and 4 of the drawing. These pockets are open only at the top and are preferably positioned slightly above the bottom wall 10, as noted in Fig. 4, and the pockets can be utilized for the storage of articles of any type or kind in upright position within the bag.(with emphasis)

Claims 4-6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Mercer (2455079).   Marks meets all claimed limitations except for the sheet material on the covering material.   Mercer teaches that it is known in the art to provide a soft inner liner at 34 for a pocket to provide added protection for the contents.  
Regarding claim 5, the material in Marks is fabric as claimed.  If it is argued otherwise, it would have been obvious to one of ordinary skill in the art to provide the material of the cover fabric, leather, or vinyl since these are popular material for making flaccid type containers including handbag.  
Regarding claim 6, it would have been obvious to one of ordinary skill in the art to provide the sheet material being liner from foam, felt, interfacing textile, cardboard, polymer, metal, and composites thereof to provide the desired material for protecting the content.
Claims 4-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Stechler (5310048).   Marks meets all claimed limitations except for the sheet material on the covering material.   Stechler teaches that it is known in the art to provide a soft inner liner being brushed nylon lining for a pocket to provide added protection for the contents.  
(25) As previously noted, a number of different materials may be successfully utilized in fabrication of the eyeglass case of this invention. By way of example, one case was fabricated utilizing a liner layer made from a brushed nylon lining (10".times.12") having a thickness of 20-50 Gauge laminated to a thin polyvinyl chloride backing layer and a polyvinyl chloride outer layer (11".times.13") having a thickness of 9-20 Gauge. (with emphasis)

	Regarding claim 7, note that the lining is not sewn, i.e., laminated.
	Regarding claim 8, note that the covering material in Marks inherently extends past the second edge, i.e., past the seam to form the closed end of the pocket.
	Regarding claim 9-11 note that the pocket construction in Stechler comprises a single sidewall by folding the single sheet and having the four edges and a folded score at 3.  It would have been obvious to one of ordinary skill in the art to provide the pocket of Marks of single sidewall to provide the desired construction for the pocket.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Stechler, as set forth above, and further in view of Carlson (1730603).  Carlson teaches that it is known in the art to provide a flexible bag with longitudinal folding lines at 23/24. It would have been obvious to one of ordinary skill in the art to provide longitudinal folding lines to enable one to fold the inside pocket so that it does not get in the way.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Brennan (5046860).  Marks meets all claimed limitations except for the outside pocket.  Brennan teaches that it is known in the art to provide outside pockets in figs 6-9.  it would have been obvious to one of ordinary skill in the art to provide pockets on the outside to store the desired contents.  Note the use with a smartphone or a mobile computing device is an intended use.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Levoy (2903125). Levoy teaches that it is known in the art to provide a pocket of a single sidewall with the claimed material (textile) with the four edges as claimed.  It would have been obvious to one of ordinary skill in the art to provide the pocket construction of a single sidewall to provide the desired pocket material and pocket construction.

Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733